       Case 1:20-cv-03127-SAB                     ECF No. 109-1         filed 11/04/20         PageID.3123 Page 1 of 1
NETOPS Summary Report for "Plant All Clear Political/Election/Yard Mail Certification" from 11/03/2020 to 11/03/2020 for "WESTERN |
WESTSHORE | All ZIP Codes"
Area       District        MPOO        Facility Name            Total Count No               Incomplete     Non-          Certified %
                           or ZIP                                               Response                    Compliant               Certified
WESTERN    Westshore       53154       Milwaukee Priority       1               0            0              0             1         100.00
                                       Annex
WESTERN    Westshore       53203       Milwaukee P&DCf          1               0            0              0             1         100.00
WESTERN      Westshore      53714       Madison P&DC           1              0            0              0             1           100.00
WESTERN      Westshore      54303       Green Bay              1              0            0              0             1           100.00
WESTERN      Westshore      54474       Wausau                 1              0            0              0             1           100.00
WESTERN      Westshore      54903       Oshkosh Main Office    1              0            0              0             1           100.00
WESTERN      Westshore      60007       Chicago Metro          1              0            0              0             1           100.00
                                        Priority Hub
WESTERN      Westshore      60095       Palatine               1              0            0              0             1           100.00
WESTERN      Westshore      60130       Chicago NDC            1              0            0              0             1           100.00
WESTERN      Westshore      60199       Carol Stream           1              0            0              0             1           100.00
WESTERN      Westshore      60499       Bedford Park P&DC      1              0            0              0             1           100.00
WESTERN      Westshore      60599       Fox Valley             1              0            0              0             1           100.00
WESTERN      Westshore      60688       JT Weeker ISC          1              0            0              0             1           100.00
WESTERN      Westshore      60699       Chicago                1              0            0              0             1           100.00
WESTERN      Westshore      61601       Peoria, Il P&DF        1              0            0              0             1           100.00
EASTERN      Lakeshores     48101       Detroit NDC            1              0            0              0             1           100.00
EASTERN      Lakeshores     48233       Detroit                1              0            0              0             1           100.00
